DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 10/20/2021, Applicant, on 01/18/2022, amended claims 1-4, 8-11, and 13-16. Claims 1-19 are pending in this application and have been rejected below.
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered, but they are not fully persuasive. The 35 USC § 102 has been overcome. However, the 35 USC § 112(a) has been added, and the updated 35 USC § 103 and 101 rejections of claims 1-19 are applied in light of Applicant's amendments.     
The Applicant argues that “These acts require action by a processor and cannot be practicably applied in the mind…the claims are eligible because they do not recite a judicial exception.” (Remarks 01/18/2022)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for calculating and analyzing  information regarding managing staff. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the calculating and analyzing (modeling and analyzing) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of measuring data and determining information based on measurements can be performed by a human (mental process/pen and paper).  The practice of determining information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for managing staff, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing staff/worker data in a service system, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Applicant’s arguments with respect to the rejection to the claims regarding the 35 U.S.C. 103 rejection have been considered but is moot because the arguments do not apply to the current combination of references being used in the current 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of a “pulsed light” or “pulsing light” is not properly described in the application as filed. The limitation of a “pulsed light” or “pulsing light” is not described in the Applicants specification, nor it was it originally defined in the claim set. Because of this deficiency, the Examiner has concluded that the term “pulsed light” or “pulsing light” is a presentation of new matter and has interpreted the limitation to describe the time at or during which a program is run, or the prioritization of work. The specification teaches light and .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 8-12),  computer program product (claims 13-19), and system 
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: configured to determine the maintenance staff identity to perform a repair work based on information transmitted …a first measurement component for measuring movement time of the mobile terminal, a second measurement component for measuring work time of the repair work based on information received from a repair target device, wherein the work time is determined based on …and a transmission component for transmitting a maintenance staff code capable of identifying the maintenance staff identity, the movement time, and the work time, and the server device comprises: a reception component for receiving the maintenance staff code, the movement time, and the work time, and a determination component for determining the maintenance staff identity from a plurality of maintenance staff identities to perform the repair work based on cumulative time information in which the movement time spent by each of a plurality kinds of repair and the work time are recorded on a per maintenance staff code basis. Independent claims 8 and 13 recite the CRM and method for performing the system of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a mobile terminal associated with a maintenance staff identify; and a server device… from the mobile terminal, wherein the mobile terminal comprises…; the mobile terminal is a smartphone…; a POS terminal…; … receiving pulsed light emitted by the repair target device A maintenance staff management device, comprising: a server device…; (as recited in claims 1, 6-8, and 13).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a mobile terminal of a maintenance staff; and a server device… from the mobile terminal, wherein the mobile terminal comprises…; the mobile terminal is a smartphone…; a POS terminal…; A maintenance staff management device, comprising: a server device…; (as recited in claims 1, 6-8, and 13).  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0014]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 9-12, and 14-19) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that the maintenance staff identity from the plurality of maintenance staff identities whose the movement time and the work time are less than threshold values as the maintenance staff identity to perform the repair work; wherein the determination component determines the maintenance staff identity from the plurality of maintenance staff identities to perform the repair work based on a statistical value of the work time of each maintenance staff identity from the plurality of maintenance staff identities recorded on a per repair work type basis; wherein the second measurement component measures the work time based on information transmitted from the repair target device by visible light communication comprising the pulsed light; wherein the first measurement component measures the movement time based on a position of the mobile terminal”
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1, 4-8, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190370917 (hereinafter “Vanslette”) et al., in view of U.S. PGPub 20200104790 to (hereinafter “Chung”) et al.
 As per claim 1, Vanslette teaches A maintenance staff management system, comprising: 
a mobile terminal associated with a maintenance staff identity; and a server device configured to determine the maintenance staff identity to perform a repair work based on information transmitted from the mobile terminal, Vanslette 0020: “the system issues notifications to one or more operator devices and/or sensors devices associated with staff members, recommending types of maintenance tasks to be performed during the predictive gaps in usage. In accordance with aspects of the present invention, the system further includes one or more venue asset tags configured to communicate with the wireless gateway and provide real-time location and time data for the one or more venue asset tags…claim 1: A system for managing maintenance tasks within an activity venue, the system comprising: a maintenance staff operator device associated with a maintenance staff individual, the maintenance staff operator device comprising: a sensor with a unique identifier that provides real-time location and time data indicating a location of the maintenance staff operator device at different points in time within the activity venue; and a wireless communication device for communication with the system, the communication comprising transmitting the real-time location and time data from the maintenance staff operator device to the system, which enables the system establishing a real-time location of the maintenance staff operator device and of the maintenance staff individual with which the maintenance staff operator device is associated; and a computing device in communication with the system, the computing device executing a tracking tool that receives the real-time location and time data for the maintenance staff operator device; wherein the system associates the 
wherein the mobile terminal comprises: 
a first measurement component for measuring movement time of the mobile terminal, Vanslette claim 1: “A system for managing maintenance tasks within an activity venue, the system comprising: a maintenance staff operator device associated with a maintenance staff individual, the maintenance staff operator device comprising: a sensor with a unique identifier that provides real-time location and time data indicating a location of the maintenance staff operator device at different points in time within the activity venue; and a wireless communication device for communication with the system, the communication comprising transmitting the real-time location and time data from the maintenance staff operator device to the system, which enables the system establishing a real-time location of the maintenance staff operator device and of the maintenance staff individual with which the maintenance staff operator device is associated; and a computing device in communication with the system, the computing device executing a tracking tool that receives the real-time location and time data for the maintenance staff operator device; wherein the system associates the maintenance staff operator device with an asset tag of maintenance equipment being used by the maintenance staff individual, which therefore enables tracking 
a second measurement component for measuring work time of the repair work based on information received from a repair target device, andVanslette 0053: “staff and operators within the venue can be associated with sensor device(s) 10 and/or associated with operator device(s) 18. Similarly to tracking locations and times associated with the locations for patrons, the data management tool 14 can track the location and time spent at locations for staff and operators associated with the sensor device(s) 10 and/or operator device(s) 18. Additionally, the data management tool 14 can track which staff members and operators associated with the sensor device(s) 10 and/or operator device(s) 18 are currently assigned to perform a task (e.g., maintenance), performing a task, waiting to be assigned a task, etc. Accordingly, the data management tool 14 utilizes the sensor device(s), patron device(s) 20, operator device(s) 18 to aggregate all the location and time related data for both patrons and staff/operators throughout the venue. The data management tool 14 can utilize the aggregated data to perform further analytics and execute instructions in response to those analytics, as discussed in greater detail herein. For example, the data management tool 14 can determine locations for all patrons within a venue, identify gaps between patrons, and assign patrons to those gaps or assign staff members to perform requested maintenance within the identified gaps…0068: the data management tool 14 can track maintenance being performed within the venue. In particular, the data management tool 14 is configured to track maintenance tasks as well as assign/dispatch maintenance tasks to be completed based on analytics of staff and patrons throughout the venue. The tracking of maintenance tasks can include managing a list of maintenance tasks to be performed, receiving requested maintenance tasks from users (e.g., operators, staff, or patrons), tracking maintenance tasks being performed, scheduling maintenance, receiving updates from maintenance staff, tracking locations of maintenance equipment, etc. Additionally, the tracking can include tracking staff members performing the maintenance tasks, scheduled to perform the maintenance task(s), or idle staff members unassigned to any tasks.”{Exam. Note: Matching ‘repair target device’ with ‘sensor device(s)’ from the art. The sensor devices teach the ability to track the location/time of the staff.} 
a transmission component for transmitting a maintenance staff code capable of identifying the maintenance staff identity, the movement time, and the work time, and the server device comprises: Vanslette claim 1: “A system for managing maintenance tasks within an activity venue, the system comprising: a maintenance staff operator device associated with a maintenance staff individual, the maintenance staff operator device comprising: a sensor with a unique identifier that provides real-time location and time data indicating a location of the maintenance staff operator device at different points in time within the activity venue; and a wireless communication device for communication with the system, the communication comprising transmitting the real-time location and time data from the maintenance staff operator device to the system, which enables the system establishing a real-time 
{Examiner Note: Matching, staff code with ‘staff operator device’. Every staff operator device/mobile device is different/unique identifier, and has the ability to be tracked via movement and work time.}
a reception component for receiving the maintenance staff code, the movement time, and the work time, and Vanslette 0014: “ a system for tracking precise patron movement on a golf course is provided. The system includes two or more virtual cages designated on each hole of the golf course, the two or more cages are defined by geolocation boundaries. The system also includes a venue gateway device configured to 
a determination component for determining the maintenance staff identity from a plurality of maintenance staff identities to perform the repair work based on cumulative time information in which the movement time spent by each of a plurality kinds of repair and the work time are recorded on a per maintenance staff code basis;Vanslette 0053: “staff and operators within the venue can be associated with sensor device(s) 10 and/or associated with operator device(s) 18. Similarly to tracking locations and times associated with the locations for patrons, the data management tool 14 can track the location and time spent at locations for staff and operators associated with the sensor device(s) 10 and/or operator device(s) 18. Additionally, the data management tool 14 can track which staff members and operators associated with the sensor device(s) 10 and/or operator device(s) 18 are currently assigned to perform a task (e.g., maintenance), performing a task, waiting to be assigned a task, etc. Accordingly, the data management tool 14 utilizes the sensor device(s), patron device(s) 20, operator device(s) 18 to aggregate all the location and time related data for both patrons and staff/operators throughout the venue. The data management tool 14 can utilize the aggregated data to perform further analytics and execute instructions in response to those analytics, as discussed in greater detail herein. For example, the data management tool 14 can determine locations for all patrons within a venue, identify gaps between patrons, and assign patrons to those gaps or assign staff members to perform requested maintenance within the identified gaps…0068: the data management tool 14 can track maintenance being performed within the venue. In particular, the data management tool 14 is configured to track maintenance tasks as well as assign/dispatch maintenance tasks to be completed based on analytics of staff and patrons throughout the venue. The tracking of maintenance tasks can include managing a list of maintenance tasks to be performed, receiving requested maintenance tasks from users (e.g., operators, staff, or patrons), tracking maintenance tasks being performed, scheduling maintenance, receiving updates from maintenance staff, tracking locations of maintenance equipment, etc. Additionally, the tracking can include tracking staff members performing the maintenance tasks, scheduled to perform the maintenance task(s), or idle staff members unassigned to any tasks.”{Exam. Note: The art teaches the ability to determine/assign staff according to 
 Vanslette may not teach the following. However, Chung teaches:
wherein the work time is determined based on receiving pulsed light emitted by the repair target device; Chung 0192-0193: “Visual transducer 820, e.g., display screen 820, is coupled to processor 850 for receiving signals representing visual indications and/or notifications, e.g., instructions, images, alerts and warnings, to be provided to a user and preferably also for displaying video and/or still images that are communicated to processor 850. Visual transducer 820 preferably includes a display, e.g., a LCD display, an OLED display, or similar video display screen, but may also include a light, an LED, a flashing light, a light producing different colors, a heads up display, or other visually perceptible device that may be used to provide a notification… a flashing amber light may be used to communicate an alert and a flashing red light a warning.”
Vanslette and Chung are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vanslette with the aforementioned teachings from Chung with a reasonable expectation of success, by adding steps that allow the [Chung 0192].
   As per claim 4, Vanslette and Chung teaches all the limitations of claim 1. 
 In addition, Vanslette teaches: 
wherein the second measurement component measures the work time based on information transmitted from the repair target device by visible light communication…;Vanslette 0043, 0054: “In accordance with an example embodiment of the present invention, the sensor device(s) 10 can be specialized devices with specialized functions providing location information of patrons, staff, and/or objects and providing information back to patrons or staff carrying the sensor device(s) 10 in a non-intrusive manner The sensor device(s) 10 can include, as discussed in greater detail in FIG. 2A, a microcontroller (MCU) 202, a transceiver 204 with antenna, a global positioning system (GPS) locator 206, a battery power source 208, a light emitting diode (LED) 210, and a display, such as a low power display (e.g., an electronic ink (e-Ink) display). The device sensor(s) 10 are configured to gather location data for the device and transmit the location data to a venue gateway device 12. As would be appreciated by one skilled in the art, the device sensor(s) 10 can also transmit additional data along with the location data. For example, the device sensor(s) 10 can also include timestamp and identifier data associated with the device sensor(s) 10 to be transmitted to the venue gateway device 12.”
Vanslette may not teach the following. However, Chung teaches:
 comprising the pulsed light; Chung 0192-0193: “Visual transducer 820, e.g., display screen 820, is coupled to processor 850 for receiving signals representing visual indications and/or notifications, e.g., instructions, images, alerts and warnings, to be provided to a user and preferably also for displaying video and/or still images that are communicated to processor 850. Visual transducer 820 preferably includes a display, e.g., a LCD display, an OLED display, or similar video display screen, but may also include a light, an LED, a flashing light, a light producing different colors, a heads up display, or other visually perceptible device that may be used to provide a notification… a flashing amber light may be used to communicate an alert and a flashing red light a warning.”
Vanslette and Chung are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vanslette with the aforementioned teachings from Chung with a reasonable expectation of success, by adding steps that allow the software to utilize device lighting with the motivation to more efficiently and accurately communicate information [Chung 0192].
As per claim 5, Vanslette and Chung teach all the limitations of claim 1. 
 In addition, Vanslette teaches: 
wherein the first measurement component measures the movement time based on a position of the mobile terminal;Vanslette 0043: “FIG. 2A, a microcontroller (MCU) 202, a transceiver 204 with antenna, a global positioning system (GPS) locator 206, a battery power source 208, a light emitting diode (LED) 210, and a display, such as a low power display (e.g., an electronic ink (e-Ink) display). The device sensor(s) 10 are configured to gather location data for the device and transmit the location data to a venue gateway device 12. As would be appreciated by one skilled in the art, the device sensor(s) 10 can also transmit additional data along with the location data…0055: For example, location data obtained by the GPS locator 206 can be transmitted, via the transceiver 204, periodically, (e.g., every 20 seconds) to the venue gateway device 12.”
 As per claim 6, Vanslette and Chung teach all the limitations of claim 1. 
 In addition, Vanslette teaches: 
wherein the mobile terminal is a smartphone;Vanslette 0039-0049: “and ultimately serve as a dispatch system combined with a mobile phone application used to present information to both supervisors and staff…the operator device(s) 18 and/or patron device(s) 20 can be secondary computing devices used to supplement the other components of the system 100. For example, the operator device(s) 18 and/or patron device(s) 20 can be mobile computing devices (e.g., smartphone, tablet, laptop, smart watch, etc.) or generic computing devices (e.g., desktop) used by patrons and operators, respectively, to access the system 100 and the data stored thereon. As would be appreciated 18 and/or patron device(s) 20 can communicate with the data management tool 14 and/or the venue gateway device 12 over the telecommunication network 16 to access information provided by the system 100 through the use mobile/software applications, accessing through a webpage, or a combination thereof. In accordance with an example embodiment of the present invention, the venue gateway device 12 and one of the operator device(s) 18 is the same device. As would be appreciated by one skilled in the art, the operator device(s) 18 and/or patron device(s) 20 are not necessary for the overall operations of the system 100, but are potentially useful to supplement the user experience (e.g., patrons or operators) of the overall system 100.
 As per claim 7, Vanslette and Chung teach all the limitations of claim 1. 
 In addition, Vanslette teaches: 
wherein the repair target device is a POS terminal; Vanslette 0009-0011: “The system also includes a plurality of patron sensor devices for disposition and transportation throughout the activity venue by the plurality of patrons, each of the plurality of patron sensor devices includes a location sensor configured to provide real-time location data indicating the location of the plurality of patron sensor devices within the activity venue and a wireless communication device for communication with the wireless gatewaywireless gateway, the communication including receiving the real-time location data from the plurality of patron sensor devices, enabling the system to establish the real-time location of each of the plurality of patron sensor devices 14 can aggregate the location and time data associated with the operator device(s) 18 and/or venue asset devices 22a with the vehicle for use with the aggregated patron, staff, and operator location and time data.” {Matching POS terminal with sensor devices.}
 Claims 8, 11-13, and 16-19 are directed to the method and CRM for performing the system of claims 1 and 4-7 above.  Since Vanslette and Chung teach the method and CRM, the same art and rationale apply. 
 Claims 2-3, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190370917 (hereinafter “Vanslette”) et al.,  in view of U.S. PGPub 20200104790 to (hereinafter “Chung”) et al., in further view of U.S. PGPub 20200293997 to (hereinafter “Shao”) et al.
  As per claim 2, Vanslette and Chung teach all the limitations of claim 1. 
 Vanslette and Chung may not explicitly teach the following. However, Shao teaches: 
wherein the determination component determines the maintenance staff identity from the plurality of maintenance staff identities whose the movement time and the work time are less than threshold values as the maintenance staff identity to perform the repair work;Shao 0059-0061: “Step S203, when the average number of scheduling events corresponding to each maintenance staff in one of the scheduling strategies is smaller than a set threshold, a management sub-platform 30 corresponding to the scheduling strategy reduces the number of pre-configured maintenance staff, regenerates a scheduling strategy and sends the regenerated scheduling strategy to at least one of the plurality of service sub-platforms 40.” 
Vanslette, Chung, and Shao are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vanslette and Chung with the aforementioned teachings from Shao with a reasonable expectation of success, by adding steps that allow the software to utilize threshold data with the motivation to more efficiently and accurately organize and analyze staffing repair work [Shao 0059].
  As per claim 3, Vanslette and Chung teach all the limitations of claim 1. 
 Vanslette and Chung may not explicitly teach the following. However, Shao teaches: 
wherein the determination component determines the maintenance staff identity from the plurality of maintenance staff identities to perform the repair work based on a statistical value of the work time of each maintenance staff identity from the plurality of maintenance staff identities recorded on a per repair work type basis;Shao 0059-0061: “Step S203, when the average number of scheduling events corresponding to each maintenance staff in one of the scheduling strategies is smaller than a set threshold, a management sub-platform 30 corresponding to the scheduling strategy reduces the number of pre-configured maintenance staff, regenerates a scheduling strategy and sends the regenerated scheduling strategy to at least one of the plurality of service sub-platforms 40...claim 5:  a scheduling strategy according to all received fault information and the number of pre-configured maintenance staff comprises: quantizing, by each management sub-platform, all received fault information and then taking the quantized fault information and the number of pre-configured maintenance staff as an input of a scheduling model thereof for operation to obtain the scheduling strategy, wherein the scheduling strategy comprises a plurality of scheduling events, and each of the scheduling events comprises identification information of a faulty gas meter, fault handling time, and a name of a maintenance staff….wherein when the average number of scheduling events corresponding to each maintenance staff in one of the scheduling strategies is smaller than a set threshold, the management sub-platform corresponding to the scheduling strategy reduces the number of pre-configured maintenance staff and regenerates a scheduling strategy” 
Vanslette, Chung, and Shao are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Vanslette and Chung with the aforementioned teachings from Shao with a reasonable expectation of success, by adding steps that allow the software to utilize threshold data with the motivation to more efficiently and accurately organize and analyze staffing repair work [Shao 0059].
 Claims 9-10 and 14-15 are directed to the method and CRM for performing the system of claims 2-3 above.  Since Vanslette, Chung, and Shao teach the method and CRM, the same art and rationale apply.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith; Steven G. Mobile Gateway Interface, .U.S. Patent 7110745 The present invention relates generally to the field of work force management and, more particularly, to systems and methods that enable supervisors to perform typical office transactions while being away from the office.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 

/Arif Ullah/
Primary Examiner, Art Unit 3683